Bartley, J.
This case is decided by the principles established in the case of Lessee of Doolittle et al. v. Bryan et al., 14 How. U. S. 563, wherein the court held:
1. A sale of land by a marshal on a venditioni exponas, after he is removed from office, and a new marshal appointed and qualified, is not void.
*2. Such sale being returned to the court, and confirmed by it on motion, and a deed ordered to be made to the purchaser at the sale by the new marshal, such sale being made is valid.

Judgment affirmed.